—Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered November 8, 1993, convicting defendant, upon his plea of guilty, of manslaughter in the second degree and criminal possession of a weapon in the third degree, and sentencing him to consecutive terms of 5 to 15 years and 1 to 3 years, respectively, unanimously affirmed.
The imposition of consecutive sentences was not violative of Penal Law § 70.25 (2), defendant having pleaded to two dis*489tinct and separate crimes, involving different acts, that do not contain common material elements (People v Brown, 80 NY2d 361, 363-364). Nor was the sentence excessive, in view of the coldblooded slaying of an innocent bystander. Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.